Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 30, 2019. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claims 8, 9, 13, 14, 18, 19 are objected to because of the following informalities:  Examiner suggests replacing the condition "if" to "when" for positive recitation of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beutler et al. US2019/02453354 (“Beutler”) in view of Li et al. US2020/0081455 (“Li”).

Regarding claim(s) 1, 12, 15. Beutler discloses a method for transporting items in a system, the system comprising a plurality of structures of different designs, a plurality of robots connected in a wireless network for transporting the plurality of structures, and a control system connected in the wireless network (abstract, e.g. A method for operating a transport system having at least one transport means), the method comprising: 
(para. 16, each of the transport means can move independently of each of the other transport means. In particular, this means that each of the transport means is driven in a fully autonomous manner, that is, drives to or can drive to a transport starting location and/or transport destination, which are or is assigned to it, in an autonomous or automatic manner, for example. To this end, the transport means or the plurality of transport means is or are correspondingly designed, and therefore, has or have, for example, means for carrying out an autonomous or independent drive operation. These means may comprise, in particular, a navigation device, a route locating device, an environment monitoring device, or the equivalent.)
Beuter does not explicitly discloses determining, by the control system, based on the transport request, a number of robots to assign to the transport request; coordinating, by the control system, a lift operation by the number of robots of the structure, wherein during the lift operation each robot engages with a lifting location associated with the structure; and coordinating, by the control system, transport, by the number of robots, of the structure to the new location.
	Li teaches another material transport system and additional determining, by the control system, based on the transport request, a number of robots to assign to the transport request; coordinating, by the control system (para. 37, example systems may employ multiple self-driving robotic transport vehicles that execute material handling tasks in real-time. Groups of the transport vehicles may be designated as a “swarm” by a control system based on the assigned tasks. Accordingly, different numbers and/or configurations of the swarms may be used to execute material handling tasks according to the particular task requirements.), a lift operation by the number of robots of the structure, wherein during the lift operation each robot engages with a lifting location associated with the structure; and coordinating, by the control system, transport, by the number of robots, of the structure to the new location (para. 38, para. 40, para. 43 e.g. The navigation system can dictate a precise path for the ATV to travel and provide real-time path adjustments for anything that encroaches upon the ATV's travel path).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Beuter by incorporating the applied teaching of Li to ensure the material loads is properly distributed among the number of robots and to reduce the risk of overloading.

(para. 27, e.g. In the scope of another embodiment of the invention, it is provided that the communication link between the assistance device and a central control unit of the transport system or between the assistance device and the transport means).

Regarding claim(s) 3. Beuter discloses wherein the control system is a distributed system comprising a plurality of control agents, a control agent within each robot of the plurality of robots (para. 27-para. 29, e.g. the communication link can be made between the assistance device and the central control unit. In this case, another communication link preferably is present between the central control unit and the transport means.).

Regarding claim(s) 4, 6, 7, 16. Beuter in view of Li further teaches determining, by the control system, a number of lifting locations associated with the structure; and assigning by the control system the lifting location to each robot of the number of robots (Li: para. 43, e.g. with a total number of segments E such that the final segment is designated segment S.sub.E. In the example illustrated in FIG. 1, the route R is divided into seven (7) segments, i.e., S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6, and S.sub.7. Any number of segments in a route may be employed that is convenient…)

Regarding claim(s) 5, 17. Beuter in view of Li further teaches wherein the transport request allows a design of the structure to be determined, wherein the number of lifting locations is determined based on the design of the structure, wherein the number of robots is determined based on the number of lifting locations (Li: para. 43, e.g. with a total number of segments E such that the final segment is designated segment S.sub.E. In the example illustrated in FIG. 1, the route R is divided into seven (7) segments, i.e., S.sub.1, S.sub.2, S.sub.3, S.sub.4, S.sub.5, S.sub.6, and S.sub.7. Any number of segments in a route may be employed that is convenient…).

Regarding claim(s) 8, 13, 14, 18. Beuter in view of Li further teaches wherein each robot comprises a mechanism for determining a load of the structure experienced by that robot, the method further comprising: during the lift operation, determining by each robot the load of the structure experienced by that robot; if the load experienced by that robot exceeds a load limit, sending, by the robot, to the control system an overload message; on receiving, by the control system, an overload (Both Beuter and Li teaches a load capacity. Beuter: para. 22-para. 24, and Li: para. 40, e.g. The fifth ATV 19, on the other hand, may not be available, or may not be needed to carry out the task of transporting the payload 20 (e.g., based upon a load carrying capacity, footprint, etc., of the other ATVs), and thus may be temporarily idle.)

Regarding claim(s) 10. Beuter in view of Li further teaches a system for transporting items comprising: a plurality of structures of different designs for holding items for transport, a plurality of robots connected in a wireless network for transporting the plurality of structures, and a control system connected in the wireless network, the system configured to perform the method of claim 1 (abstract).

Regarding claim(s) 11. Beuter in view of Li further teaches A non-transitory computer-readable storage medium storing instructions executable by a computer processor and causing the processor to perform, when executing the instructions, the method steps of claim 1 (fig. 1).

Regarding claim(s) 20. Beuter in view of Li further teaches An inventory structure, comprising a number of lifting locations, each lifting location configured to be engaged with by the robot of claim 12 (fig. 1).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein each robot comprises a mechanism for determining a load of the structure experienced by that robot: during the lift operation, determining by each robot the load of the structure experienced by that robot; if the load experienced by that robot exceeds a balanced load limit, sending, by the robot, to the control system an unbalanced message; on receiving, by the control system, the unbalanced message: instructing, by the 
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666